FILED
                                                                  DEC 04 2015
 1                          NOT FOR PUBLICATION
                                                            SUSAN M. SPRAUL, CLERK
 2                                                            U.S. BKCY. APP. PANEL
                                                              OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )       BAP No.     CC-15-1077-KuKiTa
                                   )
 6   RAJINDER KUMAR JAWA and DEBRA )       Bk. No.     13-25539
     LYNN JAWA,                    )
 7                                 )
                    Debtors.       )
 8   ______________________________)
                                   )
 9   SPICE 4 LIFE,                 )
                                   )
10                  Appellant,     )
                                   )
11   v.                            )       MEMORANDUM*
                                   )
12   JASON M. RUND, Chapter 7      )
     Trustee,                      )
13                                 )
                    Appellee,      )
14   ______________________________)
15                  Argued and Submitted on November 19, 2015
                             at Pasadena, California
16
                            Filed – December 4, 2015
17
              Appeal from the United States Bankruptcy Court
18                for the Central District of California
19        Honorable Ernest M. Robles, Bankruptcy Judge, Presiding
20
21   Appearances:      Dennis Winters argued for appellant Spice 4 Life;
                       Thomas H. Casey argued for appellee Jason M. Rund,
22                     chapter 7 trustee.
23
     Before: KURTZ, KIRSCHER and TAYLOR, Bankruptcy Judges.
24
25
26        *
           This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
 1                               INTRODUCTION
 2        In February 2014, the bankruptcy court granted the motion of
 3   chapter 71 trustee Jason Rund to revoke the debtors’ living
 4   trust.    Just under a year later, in February 2015, Spice 4 Life
 5   filed a motion pursuant to Rule 9024 and Civil Rule 60(b) seeking
 6   relief from the trust revocation order.    The bankruptcy court
 7   denied Spice 4 Life’s motion for relief, and Spice 4 Life
 8   appealed.
 9        Even if we were to reverse the order denying Spice 4 Life’s
10   motion for relief, as a matter of equity, we cannot provide
11   Spice 4 Life with any effective or meaningful relief.
12   Accordingly, we DISMISS this appeal as moot.    Alternately, even
13   if we were to reach the merits of this appeal, we would AFFIRM
14   because the    facts in the record do not justify any relief under
15   Civil Rule 60(b).
16                                   FACTS
17        The controversy underlying this appeal has its roots in a
18   trust transfer deed executed, notarized and recorded in June
19   2012.    On its face, the deed transferred legal title to
20   commercial real property located in Los Feliz, California from
21   Spice 4 Life to the debtors’ living trust.    Based on this deed,
22   Rund filed a motion in the debtors’ bankruptcy case seeking to
23   revoke the debtors’ living trust.     In his revocation motion, Rund
24   explicitly stated that he sought to revoke the trust in order to
25
          1
26         Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
27   all "Rule" references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037. All “Civil Rule” references are to
28   the Federal Rules of Civil Procedure.

                                       2
 1   “obtain clear title to the Los Feliz Property” so that he “could
 2   market it for sale” on behalf of the debtors’ chapter 7
 3   bankruptcy estate.    Rund also explicitly requested in the motion
 4   that the court enter an order “confirming the assets of the
 5   Debtors’ Trust are property of the bankruptcy estate.”
 6        Rund did not serve a copy of the trust revocation motion on
 7   Spice 4 Life, but he did serve Spice 4 Life at three different
 8   addresses with a copy of his notice of motion.    Spice 4 Life has
 9   not disputed its receipt of this notice.    In the summary on the
10   first page of the notice, Rund identified the Los Feliz property
11   by street address and asserted that the debtors’ trust held title
12   to that property.    The summary further stated: “Granting this
13   Motion is in the best interests of the estate because upon the
14   revocation of the Debtors' Trust, the Bankruptcy Trustee can
15   obtain clear title to the Los Feliz Property in order to market
16   it for sale.”   Notice of Motion (Nov. 26, 2013) at p. 1.
17        Immediately following the summary, the notice provides a
18   detailed account of the contents and claimed legal effect of the
19   June 2012 trust transfer deed.    Among other things, the notice
20   stated that, on June 6, 2012, “the Trust Transfer Deed was
21   executed and recorded with the Los Angeles County Recorder's
22   Office, which transferred title to the Los Feliz Property from
23   Rajinder Kumar Jawa and Spice 4, Life, Inc. to the ‘Kumar Jawa
24   Revocable Living Trust Agreement as a Trustee.’”    Id.   In the two
25   last paragraphs of the notice, Rund advised interested parties
26   that they could obtain a copy of the trust revocation motion by
27   making a written request to Rund’s counsel of record and that any
28   party wishing to contest the motion needed to timely file a

                                       3
 1   response at least fourteen days before the January 13, 2014
 2   scheduled hearing date or any objection to the motion they might
 3   have “shall be deemed waived.”
 4        The hearing on the trust revocation motion was twice
 5   continued, once from January 13, 2014 to January 15, 2014 and the
 6   second time from January 15, 2014 to February 5, 2014.2     As a
 7   result, interested parties were given over two months advance
 8   notice of the hearing and were given over forty-five days to file
 9   an opposition to the motion.     Spice 4 Life never filed any
10   response to the motion.
11        After holding a hearing on the unopposed trust revocation
12   motion, the bankruptcy court entered its trust revocation order.
13   As originally requested in the trust revocation motion, the order
14   explicitly stated that the Los Feliz property was property of the
15   estate.3
16        Roughly six months elapsed before Rund filed his motion to
17   sell the Los Feliz property.     Only then did Spice 4 Life file an
18   opposition arguing that the trust transfer deed was invalid and
19   that it owned the Los Feliz property.     The parties filed lengthy
20   papers, including declarations and documentary evidence, in
21   support of their respective positions regarding Spice 4 Life’s
22   claimed ownership of the Los Feliz property.
23
24        2
           The filings reflecting the continuance of this hearing were
     not included in the parties’ excerpts of record, but we can and
25   do take judicial notice of the documents attached to the
26   bankruptcy court’s electronic docket in the underlying bankruptcy
     case. See O'Rourke v. Seaboard Sur. Co. (In re E.R. Fegert,
27   Inc.), 887 F.2d 955, 957–58 (9th Cir. 1989).
28        3
              The trust revocation order was not served on Spice 4 Life.

                                        4
 1        After holding a hearing, the bankruptcy court entered its
 2   order granting Rund’s sale motion on September 30, 2014.    In
 3   granting the sale motion, the bankruptcy court rejected Spice 4
 4   Life’s ownership claim on two alternate grounds.    First and
 5   foremost, the bankruptcy court held that Spice 4 Life had
 6   forfeited its ownership claim by doing nothing to assert that
 7   claim in response to Rund’s trust revocation motion.   According
 8   to the court, in conjunction with the trust revocation motion,
 9   Spice 4 Life had ample notice of Rund’s position: (1) that the
10   Los Feliz Property was owned by the debtors’ trust at the time of
11   their bankruptcy filing; and (2) that the Los Feliz property
12   would become property of the debtors’ bankruptcy estate if the
13   court granted the trust revocation motion.   The bankruptcy court
14   therefore concluded that, to the extent Spice 4 Life contended
15   that it owned the Los Feliz property, Spice 4 Life should have
16   opposed the trust revocation motion.   As the court explained, the
17   trust revocation order was a final order that had become
18   nonappealable due to the passage of time.    The court noted that
19   Spice 4 Life had stated in its sale motion opposition that it
20   intended to file a motion for relief from the trust revocation
21   order under Rule 9024 and Civil Rule 60(b); however, as the court
22   further noted, Spice 4 Life never followed through on its stated
23   intent to file the motion for relief, and there was nothing in
24   the record indicating sufficient grounds for such relief.
25        Alternately, the bankruptcy court found that, even if
26   Spice 4 Life had not forfeited its argument that it owned the
27   Los Feliz property, the evidence in the record supported the
28   bankruptcy estate’s ownership claim and did not support Spice 4

                                     5
 1   Life’s ownership claim.
 2        The debtors, Spice 4 Life and others appealed the sale
 3   order, but in an order issued in March 2015, this Panel dismissed
 4   those appeals as moot. (BAP Nos. CC-14-1461, CC-14-1477 and
 5   CC-14-1479.)   In so ruling, we held that the sale had been
 6   consummated and could not be unwound.   Our appeal dismissal order
 7   is final and has become nonappealable because the appeal period
 8   has expired without any of the parties filing a notice of appeal.
 9        After the bankruptcy court entered its sale order, Spice 4
10   Life waited another four months before it filed its motion for
11   relief from the trust revocation order under Rule 9024 and Civil
12   Rule 60.    In the motion for relief, Spice 4 Life admitted it had
13   received Rund’s notice of his trust revocation motion but also
14   contended that Rund’s notice did not apprise it of Rund’s
15   position that Spice 4 Life had no interest in the Los Feliz
16   property.    As Spice 4 Life reasoned, Rund also should have served
17   the full trust revocation motion on it.
18        In addition, Spice 4 Life for the first time argued that
19   Rund had utilized the wrong procedure when he sought to revoke
20   the trust.   According to Spice 4 Life, because Rund’s trust
21   revocation motion sought a determination as to whether the estate
22   owned the Los Feliz property, Rund should have commenced an
23   adversary proceeding under Rule 7001(2) to obtain a determination
24   of the estate’s interest in the Los Feliz property, rather than
25   relying on contested matter motion procedures under Rule 9014 to
26   seek such a determination.   In addition, Spice 4 Life reiterated
27   many of the same contentions regarding ownership of the Los Feliz
28   property it had asserted in its sale motion opposition.

                                       6
 1        As grounds for relief from the trust revocation order,
 2   Spice 4 Life claimed: (i) that the trust revocation order was the
 3   product of mistake, inadvertence, surprise, or excusable neglect
 4   (citing Civil Rule 60(b)(1)); (ii) that the trust revocation
 5   order was void because its due process rights were violated
 6   (citing Civil Rule 60(b)(4)); and (iii) that Spice 4 Life should
 7   be granted relief from the trust revocation order under the
 8   catch-all provision for relief from a judgment or order (citing
 9   Civil Rule 60(b)(6)).
10        The bankruptcy court rejected each of Spice 4 Life’s
11   asserted grounds for relief.   In a detailed memorandum decision,
12   the bankruptcy court once again ruled, as it had when it granted
13   the sale motion, that Spice 4 Life was provided with ample notice
14   of the trust revocation motion and that it failed to raise the
15   issue of its claimed ownership of the Los Feliz property in
16   response to the trust revocation motion.
17        In addition, the bankruptcy court held that Spice 4 Life was
18   not entitled to Civil Rule 60(b) relief under any of the grounds
19   asserted because its motion for relief was not filed within a
20   reasonable amount of time.   The bankruptcy court pointed out that
21   the motion for relief was filed on the eve of the one-year
22   anniversary of the entry of the trust revocation order.   As the
23   bankruptcy court further explained, Spice 4 Life certainly was
24   aware of the need to seek relief from the trust revocation order
25   no later than September 4, 2014, when it stated in its opposition
26   to the sale motion that it intended to file the motion for
27   relief.   As the court further pointed out, the record from the
28   sale motion proceedings reveals that Spice 4 Life already was

                                      7
 1   aware at that time of all of the alleged facts on which it relied
 2   in support of its motion for relief.   And yet, the court noted,
 3   Spice 4 Life still waited another several months – until
 4   February 18, 2015 – before it filed the motion for relief.
 5   Nothing that Spice 4 Life presented to the bankruptcy court
 6   explained why Spice 4 Life waited so long to act.
 7        In addition, the bankruptcy court explicitly found that, if
 8   it were to excuse Spice 4 Life’s inexplicable delay, the debtors,
 9   their bankruptcy estate, their creditors, and the purchaser of
10   the Los Feliz property all would be prejudiced.    The court
11   focused on the fact that, in reliance on the finality of the
12   trust revocation order, Rund expended a substantial amount of
13   estate funds in negotiating the sale of the Los Feliz property to
14   the prospective purchaser and in filing and litigating the sale
15   motion.
16        The bankruptcy court also expressly rejected Spice 4 Life’s
17   due process/voidness arguments.   According to the court, in light
18   of the ample notice of the trust revocation motion given to
19   Spice 4 Life and in light of the ample opportunity Spice 4 Life
20   was given to litigate its ownership claim in conjunction with
21   both the trust revocation motion and the sale motion, Spice 4
22   Life was afforded with ample due process.    The court further
23   concluded that the use of contested matter procedures rather than
24   adversary proceeding procedures did not prejudice Spice 4 Life
25   and, at worst, amounted to harmless error.    The court further
26   concluded that, to the extent Spice 4 Life objected to the
27   procedures employed by the bankruptcy court, the appropriate time
28   to raise those objections would have been in a direct response to

                                       8
 1   the trust revocation motion.
 2        On February 23, 2015, the bankruptcy court entered its order
 3   denying Spice 4 Life’s motion for relief, and Spice 4 Life timely
 4   filed a notice of appeal.
 5                               JURISDICTION
 6        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
 7   §§ 1334 and 157(b)(2)(A).   Subject to the mootness analysis set
 8   forth below, we have jurisdiction under 28 U.S.C. § 158.
 9                                  ISSUES
10   1.   Is this appeal moot?
11   2.   To the extent this appeal is not moot, did the bankruptcy
12        court abuse its discretion when it denied Spice 4 Life’s
13        motion for relief from the trust revocation order?
14                           STANDARDS OF REVIEW
15        Mootness is an issue that we have an independent duty to
16   examine, and we review that issue de novo. Hunt v. Imperial
17   Merch. Servs., Inc., 560 F.3d 1137, 1141 (9th Cir. 2009).
18        We review the bankruptcy court's order denying Spice 4
19   Life’s motion for relief under Civil Rule 60(b) for an abuse of
20   discretion.   United States v. Estate of Stonehill, 660 F.3d 415,
21   443 (9th Cir. 2011); Zurich Am. Ins. Co. v. Int'l Fibercom, Inc.
22   (In re Int'l Fibercom, Inc.), 503 F.3d 933, 939 (9th Cir. 2007).
23   The bankruptcy court abuses its discretion if it applies an
24   incorrect legal rule or it makes findings of fact that are
25   illogical, implausible or without support in the record.    United
26   States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc).
27        We may affirm the bankruptcy court on any ground supported
28   by the record.   See Hartmann v. Cal. Dep't of Corr. & Rehab.,

                                      9
 1   707 F.3d 1114, 1121 (9th Cir. 2013).
 2                                DISCUSSION
 3   A.   Mootness Issue
 4        Generally speaking, there are two forms of mootness that can
 5   arise in bankruptcy cases.   Rev Op Grp. v. ML Manager LLC
 6   (In re Mortgs. Ltd.), 771 F.3d 1211, 1215 (9th Cir. 2014).     One
 7   form arises from Article III of the Constitution and renders us
 8   powerless to hear the appeal when it is impossible for us to
 9   grant meaningful relief.   Id.   The other form is a prudential,
10   judge-made rule that permits courts to decline to hear a matter
11   when granting the requested relief would be inequitable.     JPMCC
12   2007-C1 Grasslawn Lodging, LLC v. Transwest Resort Props., Inc.
13   (In re Transwest Resort Props., Inc.), 801 F.3d 1161, 1167 (9th
14   Cir. 2015); Motor Vehicle Cas. Co. v. Thorpe Insulation Co.
15   (In re Thorpe Insulation Co.), 677 F.3d 869, 880 (9th Cir. 2012).
16        In this appeal, we are not presented with a situation where
17   it necessarily would be impossible to afford meaningful relief to
18   Spice 4 Life.   Instead, we are confronted with the issue of
19   whether, as a matter equity, we should not grant any relief.
20   Citing In re Thorpe Insulation Co., this Panel already has
21   dismissed as equitably moot the multiple appeals taken from the
22   bankruptcy court’s sale order.    As we explained there, it would
23   be inequitable at this point to unwind the sale of the Los Feliz
24   property.   We further concluded that the appeals from the sale
25   order were moot notwithstanding the appellants’ arguments that
26   Rund likely will seek to invoke the preclusive effect of the sale
27   order in future proceedings anticipated to address who is
28   entitled to the net proceeds from the sale of the Los Feliz

                                      10
 1   property.   As the appellants stated:
 2        While Appellants believe they have the right to make a
          claim on the proceeds, as long as the Judge’s [sale]
 3        order and findings stand, the Trustee is certain to use
          the Dismissal to assert res judicata and collateral
 4        estoppel as to any such claim.
 5   See Motion for Rehearing on Dismissal (March 26, 2015) in BAP
 6   Nos. CC-14-1461, CC-14-1477 and CC-14-1479, at p. 4.
 7        Our prior determination that the sale order appeals were
 8   moot is consistent with Ninth Circuit case law holding that the
 9   hypothetical preclusive effect of a mooted judgment or order in
10   future proceedings generally is insufficient to invoke the
11   collateral legal consequences exception to the mootness doctrine.
12   Ctr. for Biological Diversity v. Lohn, 511 F.3d 960, 965 (9th
13   Cir. 2007) (citing Pilate v. Burrell (In re Burrell), 415 F.3d
14   994, 999 (9th Cir. 2005)); see also In re Marroquin, 2013 WL
15   2250245, at *4 (Mem. Dec.) (9th Cir. BAP May 22, 2013).
16        For the same reasons we determined that the sale order
17   appeals were equitably moot, Spice 4 Life’s current appeal – its
18   appeal from the order denying relief from the trust revocation
19   order – also is moot.   Even if we were to reverse, Spice 4 Life
20   cannot at this point unwind the sale of the Los Feliz property.
21   Nor does the potential preclusive effect of the bankruptcy
22   court’s ownership ruling alter our mootness determination.    We
23   reached the same holding in our dismissal of the sale order
24   appeals and that holding is law of the case.
25        In any event, it is easy enough to dispose of the
26   substantive issues raised by this appeal.   Thus, as a separate
27   and independent basis for denying Spice 4 Life any relief on
28   appeal, we hold that, for the reasons set forth below, the

                                     11
 1   bankruptcy court did not commit reversible error when it denied
 2   Spice 4 Life’s motion for relief.
 3
     B.   Civil Rule 60(b)(1) – Mistake, Inadvertence, Surprise, or
 4        Excusable Neglect
 5        Spice 4 Life argues that the bankruptcy court should have
 6   granted it relief from the trust revocation order under Civil
 7   Rule 60(b)(1).   But Spice 4 Life did not identify in its opening
 8   appeal brief which specific aspect of Civil Rule 60(b)(1) relief
 9   it was relying upon – mistake, inadvertence, surprise, or
10   excusable neglect.   Even so, we can affirm the bankruptcy court’s
11   ruling on this issue without focusing on any specific aspect of
12   Civil Rule 60(b)(1) relief.
13        Here, the bankruptcy court denied Civil Rule 60(b)(1) relief
14   because it concluded that Spice 4 Life’s motion for relief was
15   not filed within a reasonable time, as required by Civil Rule
16   60(c)(1).   In Sallie Mae Serv., LP v. Williams (In re Williams),
17   287 B.R. 787, 792-93 (9th Cir. BAP 2002), the Panel stated that
18   the timeliness determination under Civil Rule 60(c)(1) requires a
19   “case-by-case analysis” that takes into account “the interest in
20   finality, the reason for delay, the practical ability of the
21   litigant to learn earlier of the grounds relied upon, and
22   prejudice to other parties.”   Id. (citing Ashford v. Steuart,
23   657 F.2d 1053, 1055 (9th Cir. 1981)).
24        The bankruptcy court’s ten-page memorandum decision amply
25   demonstrates that the bankruptcy court duly considered all of the
26   appropriate factors.   The bankruptcy court specifically and
27   comprehensively discussed the length of the delay, the reason for
28   the delay, whether the delay was within Spice 4 Life’s control,

                                     12
 1   and prejudice to other parties.     The court found that all of
 2   these factors demonstrated that Spice 4 Life had not filed its
 3   request for relief within a reasonable time.      Nothing in the
 4   record indicates that those findings were illogical, implausible
 5   or without support in the record.
 6        In short, the bankruptcy court correctly denied Spice 4 Life
 7   relief under Civil Rule 60(b)(1).
 8
     C.   Civil Rule 60(b)(4) – Void Order Based on Lack of Due
 9        Process
10        Spice 4 Life also contends that the bankruptcy court should
11   have granted it relief under Civil Rule 60(b)(4).      According to
12   Spice 4 Life, the trust revocation order was void for want of due
13   process.   An absence of due process can render an otherwise final
14   judgment or order void, and there is no time limit for bringing a
15   Civil Rule 60(b)(4) motion.    See United Student Aid Funds, Inc.
16   v. Espinosa, 559 U.S. 260, 269-70 (2010); 11 Charles Alan Wright,
17   Arthur R. Miller et al., FEDERAL PRACTICE AND PROCEDURE § 2866 & n.4
18   (3d ed. 2015).
19        But not all procedural errors render a judgment or order
20   void.   In order to render the judgment or order void, the
21   procedural error must deprive the adverse party of due process,
22   which requires “notice ‘reasonably calculated, under all the
23   circumstances, to apprise interested parties of the pendency of
24   the action and afford them an opportunity to present their
25   objections.’”    Espinosa, 559 U.S. at 272 (quoting Mullane v.
26   Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)); GMAC
27   Mortg. Corp. v. Salisbury (In re Loloee), 241 B.R. 655, 660 (9th
28   Cir. BAP 1999).

                                       13
 1        Spice 4 Life contends that the bankruptcy court violated its
 2   due process rights by not requiring Rund to prosecute the trust
 3   revocation motion in compliance with adversary proceeding
 4   procedures.    We agree with Spice 4 Life that there are
 5   significant differences between adversary proceeding procedures
 6   under Rules 7001, et seq. and contested matter procedures under
 7   Rule 9014.    See Ung v. Boni (In re Boni), 240 B.R. 381, 385-86
 8   (9th Cir. BAP 1999).    But we disagree with Spice 4 Life that the
 9   bankruptcy court violated its due process rights by not adhering
10   to adversary proceeding procedures.
11        Assuming without deciding that the bankruptcy court should
12   have required compliance with adversary proceeding procedures,
13   noncompliance at most deprived Spice 4 Life of a procedural
14   right, but it did not deprive Spice 4 Life of due process.      The
15   Espinosa court explained why this is so.    When as here the
16   adverse party had actual notice of the relief sought in the
17   original motion and that notice was sufficient to apprise the
18   adverse party of the relief sought in a manner reasonably
19   calculated to afford that party with an opportunity to present
20   its objections, due process concerns are not implicated.
21   Espinosa, 559 U.S. at 272.
22        Spice 4 Life argues that the notice it received – Rund’s
23   detailed notice of motion – did not adequately apprise Spice 4
24   Life of what was at stake.    According to Spice 4 Life, Rund’s
25   written notice of motion was inadequate for due process purposes
26   because the notice did not specifically state that Rund sought a
27   determination that Spice 4 Life did not own the property.      We
28   disagree.    In the notice of motion, Rund explicitly asserted that

                                      14
 1   the Los Feliz property was owned by the debtor’s living trust by
 2   virtue of the June 2012 trust transfer deed, which transferred
 3   title from Spice 4 Life to the trust.   Rund also explicitly
 4   asserted that revocation of the trust was in the best interests
 5   of the debtors’ bankruptcy estate because, upon revocation, the
 6   estate would obtain clear title to the Los Feliz property and
 7   then would be able to market the property for sale.   Rund’s
 8   assertions were fundamentally incompatible with Spice 4 Life’s
 9   ownership claim, and Rund’s stated intent to sell the Los Feliz
10   property was patently adverse to Spice 4 Life’s ownership claim.
11   In light of these circumstances, we reject Spice 4 Life’s
12   argument that it received insufficient notice for due process
13   purposes, and we hold that the bankruptcy court correctly denied
14   Spice 4 Life relief under Civil Rule 60(b)(4).
15   D.   Civil Rule 60(b)(6) – Other Grounds Justifying Relief
16        Finally, Spice 4 Life argues that the bankruptcy court
17   should have granted it relief from the trust revocation order
18   pursuant to Civil Rule 60(b)(6), which is a catchall provision
19   that permits courts to grant relief from judgments and orders on
20   equitable grounds not covered by the other provisions of Civil
21   Rule 60(b).   See Zurich Am. Ins. Co. v. Int'l Fibercom, Inc.
22   (In re Int'l Fibercom, Inc.), 503 F.3d 933, 940 (9th Cir. 2007);
23   Lyon v. Agusta S.P.A., 252 F.3d 1078, 1088–89 (9th Cir. 2001).
24   However, Civil Rule 60(b)(6) is to be used sparingly and only to
25   prevent manifest injustice.   Int'l Fibercom, 503 F.3d at 941;
26   United States v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049
27   (9th Cir. 1993).   Consequently, courts only should grant Civil
28   Rule 60(b)(6) relief when “extraordinary circumstances prevented

                                     15
 1   a party from taking timely action to prevent or correct an
 2   erroneous judgment.”   Int'l Fibercom, 503 F.3d at 941; see also
 3   Alpine Land & Reservoir, 984 F.2d at 1049.
 4        Here, the bankruptcy court found that Spice 4 Life had ample
 5   notice and opportunity to oppose the trust revocation motion but
 6   that Spice 4 Life inexplicably failed to do so.   The record
 7   supports the bankruptcy court’s finding, and there is nothing in
 8   the record indicating any extraordinary circumstances that
 9   prevented Spice 4 Life from timely opposing the trust revocation
10   motion.   Accordingly, the bankruptcy court did not commit
11   reversible error by denying Spice 4 Life relief under Civil
12   Rule 60(b)(6).
13                               CONCLUSION
14        For the reasons set forth above, Spice 4 Life’s appeal of
15   the bankruptcy court’s order denying relief from the trust
16   revocation order is DISMISSED as moot.   Alternately, even if we
17   were to reach the merits of this appeal, we would AFFIRM.
18
19
20
21
22
23
24
25
26
27
28

                                     16